DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/25/2022 has been entered.
 
Response to Amendment
Applicants’ submission, filed on 08/25/2022, in response to claims 1-2 and 4-6 rejection from the final office action (05/26/2022), by amending claims 1-2, 4, 6, and 10 is entered and will be addressed below. 

Election/Restrictions
Claim 10 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention Group II, there being no allowable generic or linking claim. 

Claim Interpretations
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The “a gas supply mechanism“ of claim 1, this is considered as “The gas supply mechanism 52 is configured to be capable of supplying each of an amine gas, an isocyanate gas, a nitrogen trifluoride (NF3) gas which is a gas for the fluorination process, an active oxygen gas which is a cleaning gas, and a nitrogen (N2) gas which is a purge gas, to the shower head 43” ([0034]). Note also the gas identity is an intended use of the apparatus. Therefore, a gas supply system with five gases supply is capable of supply these gases is considered read into the claim.

The “a controller configured to output a control signal to: 
control the gas supply mechanism to supply a first film-forming gas into the processing container such that a pre-coated film is formed on a member within the processing container in a state in which the substrate is not placed on the stage; 
subsequently, control the gas supply mechanism to supply a fluorine-containing gas into the processing container to fluorinate a surface of the pre-coated film such that a surface layer of the pre-coated film is turned into a hydrophobic layer; and 
subsequently, control the gas supply mechanism to supply a second film-forming gas into the processing container to form a polyurea film on the substrate in a state in which the substrate is placed on the stage”, the controller require a control connection to a film forming gas and a fluorine-containing gas is considered structure limitation required in claim 1. 

On the other hands, the “turned into a hydrophobic layer“ and “to form a polyurea film on the substrate“, there is no disclosure of a structure in Applicants Specification that detect the formed layer is a hydrophobic layer on inner surface the processing container or forming a polyurea film on the substrate. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The “turned into a hydrophobic layer“ and “to form a polyurea film on the substrate“ of claim 1, “wherein the polyurea film is the same film as the pre-coated film on the substrate” of claim 4, these are considered an intended use of the apparatus.

It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter, 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In case Applicants argue that “wherein the polyurea film is the same film as the pre-coated film on the substrate” of claim 4 is not an intended use of the apparatus, it is not clear what exactly “the same film” means. Because it is not clear the whether “sameness” includes the polymer molecular weight, the thickness, the density, etc. It is also not clear as to whether substitution groups on the polyurea backbone is allowed or not (e.g. polyurethane, ethylurea, etc.).  

Claim 4 will be examined inclusive all of the above interpretation as alternatively rejection assuming forming polyurea is not an intended use.

As such, claim 1 is examined inclusive various hydrogen substitution on the polyurea backbone if Applicants argue that forming polyurea is not an intended use of claim 1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Pape (US 20170338140, hereafter ‘140), in view of Xu et al. (US 20190382883, hereafter ‘883) and Sakagami et al. (US 4650833, hereafter ‘833). 
‘140 teaches some limitations of:
Claim 1: Example processes that may be performed on a substrate include, but are not limited to, chemical vapor deposition (CVD), atomic layer deposition (ALD) ([0003], 2nd sentence), Referring now to FIG. 1, an example substrate processing system 100 is shown ([0025], the claimed “a film forming apparatus comprising”):
 The substrate processing system 100 includes a processing chamber 102 that encloses other components of the substrate processing chamber 100 ([0025], 3rd sentence), A valve 150 and pump 152 may be used to evacuate reactants from the processing chamber 102 ([0032], the claimed “a processing container having an interior that is kept in a vacuum atmosphere”);
 The substrate processing chamber 100 includes an upper electrode 104 and a substrate support 106, such as an electrostatic chuck (ESC). During operation, a substrate 108 is arranged on the substrate support 106 ([0025], 4th-5th sentence, the claimed “a stage provided within the processing container and configured to place a substrate thereon”);
A gas delivery system 130 includes one or more gas sources 132-1, 132-2, . . . , and 132-N (collectively gas sources 132), where N is an integer greater than zero. The gas sources supply one or more precursors and mixtures thereof. The gas sources may also supply purge gas. Vaporized precursor may also be used. The gas sources 132 are connected by valves 134-1, 134-2, . . . , and 134-N (collectively valves 134) and mass flow controllers 136-1, 136-2, . . . , and 136-N (collectively mass flow controllers 136) to a manifold 140. An output of the manifold 140 is fed to the processing chamber 102. For example only, the output of the manifold 140 is fed to the showerhead 109 ([0029], the claimed “a gas supply mechanism configured to be capable of supplying a gas into the processing container”, with a large number N, it is capable of supply the gases mentioned in Applicants’ Specification [0034]);
 A system controller 160 may be used to control components of the substrate processing system 100 ([0032], the 2nd sentence, the claimed “and a controller configured to output a control signal to”, as such, the controller would have including turning on/off of various valves 134-1 to 134-N): 
Example processes that may be performed on a substrate include, but are not limited to, chemical vapor deposition (CVD), atomic layer deposition (ALD) ([0003], 2nd sentence, the claimed “control the gas supply mechanism to supply a first film-forming gas into the processing container”).

	‘140 does not teach the other limitations of:
Claim 1: (a controller configured to output a control signal to: control the gas supply mechanism to supply a first film-forming gas into the processing container) such that a pre-coated film is formed on a member within the processing container in a state in which the substrate is not placed on the stage;
subsequently, control the gas supply mechanism to supply a fluorine-containing gas into the processing container to fluorinate a surface of the pre-coated film such that a surface layer of the pre-coated film is turned into a hydrophobic layer; and 
subsequently, control the gas supply mechanism to supply a second film-forming gas into the processing container to form a polyurea film on the substrate in a state in which the substrate is placed on the stage.  

‘883 is analogous art in the field of SUBSTRATE SUPPORTS (title), a physical vapor deposition (PVD) method used to deposit thin films of a material on a substrate ([0003]), cover glass may be coated with one or more coating layers to provide desired characteristics. Such coating layers include anti-reflection coating layers, easy-to-clean coating layers, and scratch resistant coating layers ([0004], 2nd sentence), the coating layer may be an anti-reflective coating layer. Exemplary materials suitable for use in the anti-reflective coating layer include: … polymers, fluoropolymers, plasma-polymerized polymers, siloxane polymers, silsesquioxanes, polyimides, fluorinated polyimides, polyetherimide, polyethersulfone, polyphenylsulfone, polycarbonate, polyethylene terephthalate, polyethylene naphthalate, acrylic polymers, urethane polymers, polymethylmethacrylate, and other materials cited above as suitable for use in a scratch resistant layer ([0127]) Substrate supports that minimize, or completely eliminate, the use of adhesives, like double sided Kapton® tape, eliminate or reduce undesirable chemical reactions between adhesive outgasses and a coating material being deposited ([0071], i.e. the protective coating also prevents coating material being deposited). ’883 teaches that aluminum substrate supports are susceptible to deterioration during chemical stripping of a coating material (e.g., cleaning with a strong acid or base) and a protective coating of Teflon may be applied to the aluminum to help protect the aluminum from deterioration ([0066], i.e. Teflon on the aluminum substrate support without the presence of substrate on support), An aluminum substrate support coated with a protective layer of Teflon typically lasts through about 20 cleanings with a strong acid or base before it becomes unusable due to damage from the cleanings. And, a Teflon-coated aluminum substrate support must be cleaned after 1 to 2 sputter deposition processes to avoid fracturing and flaking of coated material(s) ([0067]), it has been observed that a Teflon coated substrate support can only be coated with a maximum eight microns of a coating material before the material begins to fracture and flake ([0068], 2nd last sentence). ‘883 also teaches a controller 1210 (Fig. 12, ([0131], 2nd last sentence). ‘883 is silent on how the Teflon are formed.

Note ‘883’s urethane polymer is a polyurea with substitution group for hydrogen, and polyimides is an alternative of polyurea as disclosed in Applicants’ Specification [0073].

In case Applicants argue that the claimed polyurea cannot have substitution group, ‘141 below teaches they are functional equivalent.

‘833 is analogous art in the field of Thin Transparent Polytetrafluoroethylene Film And Production Process Thereof (title). ’833 teaches that it has recently been proposed, as a process for obtaining formed PTFE articles, to fluorinate formed articles of a fluoroethylene polymer with fluorine gas so that the polymer precursor is converted to PTFE while kept in the shape of its formed articles (col. 1, lines 28-32, i.e. a modifying step of the pre-coating Teflon).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have used the controller 160 of ‘140 to form a protective layer of Teflon, urethane polymers, or polyimides (a pre-coating step on the stage), as taught by ‘883, on the substrate support 106 of ‘140, and repeatedly forming Teflon protective layer when it is damaged and in between the repeated runs of polymer forming on the substrate support 106 of ‘140, for the purpose of protecting the substrate support, as taught by ‘883 ([0066]-[0068]). Furthermore, to have adopted the polymer reaction with fluorine gas to convert to PTFE/Teflon (the claim a modifying step), for the purpose of keeping the shape of formed articles, as taught by ‘833 (col. 1, lines 28-32).

Note it is well-known that fluorination on polymer forming PTFE and other polymers is forming hydrophobic layer, in case Applicants argue that the specification discloses a controller includes a structure to detect hydrophobic layer formation.

The combination of ‘140, ‘883, and ‘833 further teaches the limitations of:
Claim 2: the controller may be defined as electronics having various integrated circuits, logic, memory, and/or software that receive instructions, issue instructions, control operation, enable cleaning operations (‘140, [0044], the claimed “wherein the controller is further configured to output a control signal to control the gas supply mechanism to supply a cleaning gas into the processing container”),
 substrate support are periodically cleaned to remove deposited coating material (‘883, [0065]), An aluminum substrate support coated with a protective layer of Teflon typically lasts through about 20 cleanings with a strong acid or base before it becomes unusable due to damage from the cleanings. And, a Teflon-coated aluminum substrate support must be cleaned after 1 to 2 sputter deposition processes to avoid fracturing and flaking of coated material(s) (‘883, [0067], repeated cleaning and recoating is the claimed “wherein the supply of the second film-forming gas into the processing container and the supply of the fluorine-containing gas into the processing container are repeatedly performed after the cleaning gas is supplied and before the cleaning gas is supplied again”).
  Claim 4: as the controller does not have a structure to detect formation of polyurea, the forming of a particular film is an intended use of the apparatus for the claimed “wherein the first film-forming gas and the second film-forming gas include a same material, and wherein the polyurea film is the same film as the pre-coated film on the substrate”.
	Claim 5: aluminum substrate supports are susceptible to deterioration during chemical stripping of a coating material (e.g., cleaning with a strong acid or base) and a protective coating of Teflon may be applied to the aluminum to help protect the aluminum from deterioration (‘883, [0066], the claimed “wherein the member on which the pre-coating is performed within the processing container includes at least the stage”).  
	Claim 6: An aluminum substrate support coated with a protective layer of Teflon typically lasts through about 20 cleanings with a strong acid or base before it becomes unusable due to damage from the cleanings. And, a Teflon-coated aluminum substrate support must be cleaned after 1 to 2 sputter deposition processes to avoid fracturing and flaking of coated material(s) (‘883, [0067], the 20 cleaning cycle and 1 to 2 deposition cycle is a cumulative value of the film formed on the substrate, the claimed “wherein, when repeating the act of supplying the second film-forming, the controller is configured to determine whether to perform the act of supplying the fluorine-containing gas again after one round of supplying the second film-forming based on a cumulative value of the film formed on the substrate”).  
Alternatively, claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over ‘140, ‘883, and ‘833, as being applied to claim 1 rejection above, further in view of Hudson et al. (US 20160268141, hereafter ‘141). 
In case Applicants argue that “wherein the polyurea film is the same film as the pre-coated film on the substrate” is not an intended use of the apparatus and none of the ‘140, ‘883, and ‘833 teaches forming polyurea film on the substrate.

‘141 is analogous art in the field of DEPOSIT SIDEWALL PASSIVATION FOR HIGH ASPECT RATIO CYLINDER ETCH (title), apparatus and systems for forming a recessed feature in dielectric material on a semiconductor substrate (abstract) including chemical vapor deposition (CVD) methods, atomic layer deposition (ALD) methods (either of which may or may not be plasma-assisted), and molecular layer deposition (MLD) methods ([0041]), the controller may be defined as electronics having various integrated circuits, logic, memory, and/or software that receive instructions, issue instructions, control operation, enable cleaning operations ([0125]). ’141 teaches that The second reactant reacts with the first reactant to form a protective film on the substrate. The protective film formed may be the second sidewall coating 310 as shown in FIGS. 3C and 3D ([0044]), The protective film in this example is a fluorinated polyamide. In some other embodiments, the protective film may be a fluorinated polyimide, a fluorinated polyurea, a fluorinated polythiourea, a fluorinated polyurethane, a fluorinated polyazomethine, a fluorinated polyester ([0071], last sentence), the protective layer that forms during the deposition process is an organic polymer. In some cases the organic polymer is a polyamide, a polyester, a polyimide, a polyurea, a polythiourea, a polyurethane, or a polyazomethine ([0065]), In a particular example, the second reactant is C2H4F4N2 ([0043], 6th sentence, i.e. also in situ fluorination of the polymers similar to ‘833).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have performed the formation of a fluorinated polyimide, a fluorinated polyurea, a fluorinated polyurethane of ‘141 on the substrate, as taught by ‘141, using the combined apparatus of ‘140, ‘883, and ‘833, for the purpose high aspect ratio etch, as taught by ‘141 (title).

Response to Arguments
Applicant's arguments filed 08/25/2022 have been fully considered but they are not persuasive.
In regarding to claim interpretation, Applicants argue that the controller perform at least checking the type of gas and deposition product, see the 1st complete paragraph of page 7.           This argument is found not persuasive.
There is no support of any structure in the controller that check the deposition product in the Specification [0034] and [0037].
The examiner agree that the controller has a preset wiring to various valves, and the controller is set up to perform the action of the valve corresponding to the valve associated with the gas associated with the particular valve. However, there is no support in the Specification [0034] and [0037] that describe checking of the type of the gas. 
a gas supply mechanism“ of claim 1, this is considered as “The gas supply mechanism 52 is configured to be capable of supplying each of an amine gas, an isocyanate gas, a nitrogen trifluoride (NF3) gas which is a gas for the fluorination process, an active oxygen gas which is a cleaning gas, and a nitrogen (N2) gas which is a purge gas, to the shower head 43” ([0034]). Claim 1 states “a gas supply mechanism configured to be capable of supplying a gas into the processing container”, a preset wiring is capable of supplying any type of gases.
The examiner consider that, after controller wiring is set, a manual switch of gas tank(s) does not affect the claimed apparatus.
In regarding to 35 USC 103 rejection over ‘302, Xu ‘883 (Ouyang is the first name of the inventor), and Sakagami ‘833, Applicants argue that ‘883 is for protecting the aluminum support from deterioration due to the cleaning rather than for preventing a film deposition on the support, see the last complete paragraph of page 12.
This argument is found not persuasive for many reasons.
Nowhere in any claim requires forming a film to prevent deposition.
If “to prevent deposition” is added into the claim, it is an intended use of the apparatus has no weight in apparatus structure. 
‘883’s precoating is capable of preventing film deposition on the support.
Furthermore, ‘883 also states that 
Substrate supports that minimize, or completely eliminate, the use of adhesives, like double sided Kapton® tape, eliminate or reduce undesirable chemical reactions between adhesive outgasses and a coating material being deposited ([0071], i.e. the protective coating also prevents coating material being deposited).
Still furthermore, new reference US 3678889 states “the PTFE and PFEP films will cause evaporated atoms to be retained for a shorter time than when heated to below the softening point, and reduce the sticking coefficient of evaporated atoms” (col. 5, lines 34-38, i.e. reducing unwanted deposition from the evaporated atoms). US 20210032750 is cited for hydrophobic PTFE prevent water precursor adsorption ([0044]-[0045]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 3678889 states “the PTFE and PFEP films will cause evaporated atoms to be retained for a shorter time than when heated to below the softening point, and reduce the sticking coefficient of evaporated atoms” (col. 5, lines 34-38, i.e. reducing unwanted deposition from the evaporated atoms). US 20210032750 is cited for hydrophobic PTFE prevent water precursor adsorption ([0044]-[0045]).

US 20010017184 is cited for photoresist resin reacts with fluorine gas to form Teflon ([0013]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870. The examiner can normally be reached 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEATH T CHEN/Primary Examiner, Art Unit 1716